Blandford, J.
1. Where a certiorari was taken from the trial of a case of forcible entry and detainer before a justice and jury, and the plaintiff in certiorari paid the costs which had accrued and gave bond for all future costs, this was a substantial compliance with the statute, and a motion to dismiss the certiorari was properly refused. In such a case there is no eventual condemnation money except the costs. 15 Ga., 39.'
2. On the trial of a case of forcible entry and detainer a party is entitled to purge the jury by putting them on their voire dire, in order to show that they are not fair and impartial jurors. Code, §4086; 15 Ga., 39; 59 Id., 145.
Judgment affirmed.